Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s election dated 11/11/2022 based on the restriction dated 9/12/2022.

Applicant’s election of Group II-claims 1-10 and 17-20 in the reply filed on 11/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


	The status of the claims is as follows:
		Claims 11-16 have been withdrawn from consideration; and
		Claims 1-10 and 17-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 9/28/2021 has been considered and a copy has been placed in the file.

The drawings are objected to because the numerals and lines of the figures are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10, the phraseology “it” is indefinite and fails to positively recite the claimed invention.  Exactly what does “it” refer to?  
	In claim 4, line 2, there is a lack of antecedent basis for “the speed reduction assembly”.  It appears that claim 4 was intended to be dependent upon claim 3.
	In claim 5, line 1, there is a lack of antecedent basis for “the gearbox”.  It appears that claim 5 was intended to be dependent upon claim 4.  
	In claim 17, lines 3 and 4, the applicant recites “a gate”.  Are these one in the same?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively recite the multiple gates.
In claim 20, line 1, the phraseology “a input link and a and a drive” is not readily understood by the Examiner.  Specifically, what is the applicant trying to claim?  Maybe, --an input link and a drive--?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr (4,658,543 A).
Carr (4,658,543 A) discloses a vertical pivoting gate operator comprising a gate arm shaft (30) for positioning a gate (15) between open and closed positions, a gate arm (33) secured to the gate arm shaft (30, see figure 5), the gar arm (33) configured to support a gate (the gate 15) thereon and position the gate (15) between open and closed positions (see figures 1 and 2), a motor (36) having an output (i.e., the motor drives a piston), a linkage assembly (34) mechanically connecting the motor output to the gate arm (33) such that in response to actuation of the motor (34), the linkage assembly (34) transmits an opening force to position the gate (15) toward the open position and closing force to a closed position, a biasing member (39, compression spring, claim 18) operable to exert a force on the gate arm shaft (see figures 3 and 5) wherein when the gate is in the closed position the biasing member (39) urges the gate arm shaft to rotate the gate toward the open position (see passage below) [Claim 17]

    PNG
    media_image1.png
    50
    847
    media_image1.png
    Greyscale


Depending on the applicant’s amendments, claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Depending on the applicant’s amendments, claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634